t c summary opinion united_states tax_court roni ytshaky petitioner v commissioner of internal revenue respondent docket no 14707-07s filed date roni ytshaky pro_se jonathan h sloat for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure and dollar_figure respectively respondent also determined accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for and respectively we consider whether petitioner is responsible for the income_tax deficiencies where the return preparer intentionally included false deductions and whether petitioner is liable for the accuracy-related_penalties background2 petitioner resided in california at the time his petition was filed during and petitioner resided in new york city where he worked as a driver and received wages that were reported to respondent by means of forms w-2 wage and tax statement when it was time to have his federal_income_tax return prepared a friend at work advised petitioner of a return preparer who was a certified_public_accountant c p a and a former employee of the internal_revenue_service irs petitioner went to the c p a ’s office and gave him his form_w-2 for his wages the c p a by means of a computerized program produced a return which he instructed petitioner to sign and mail to the irs petitioner relying 2no question was raised in this case as to the burden_of_proof or production or whether the burden_of_proof was shifted under sec_7491 on his preparer’s expertise did not review the return signed it and mailed it to the irs for his federal_income_tax return petitioner used the same c p a and followed the same procedures and circumstances for each of the years and petitioner received an income_tax refund subsequently the c p a -tax return preparer was indicted on charges of filing false returns for his clients essentially the c p a was placing false deductions on returns so that the taxpayer filer’s return would result in an overpayment or larger overpayment_of_tax respondent in connection with the criminal charges against the c p a audited petitioner’s returns for and and determined that petitioner was not entitled to the false deductions that had been placed on the returns petitioner was of course not able to substantiate the deductions and respondent issued a notice_of_deficiency from which this proceeding was initiated discussion petitioner contends that he should not have to pay the income_tax deficiencies because his tax_return_preparer unbeknownst to petitioner falsely and intentionally generated the overpayments and the refunds that petitioner had received petitioner also contends that he should not be liable for the accuracy-related_penalties because he reasonably relied on his tax_return_preparer with respect to petitioner’s contention that he should not be liable to pay the income_tax deficiencies this court has previously addressed similar circumstances in kelly v commissioner tcmemo_1983_156 we held that even though we sympathized with the taxpayers about the quality of the return preparation services they received this is simply no reason to relieve petitioners of taxes which were legally owing and which would have been paid upon the filing of their return if their return had been correctly calculated the holding in kelly is based on the rationale that ultimately the circumstances by which we prepare our returns or calculate our tax_liabilities do not obviate our obligation to pay the correct_tax liability petitioner contends that the circumstances in kelly are distinguishable because the incorrect tax result in that case was caused by poor preparation skills and inadvertence whereas in petitioner’s situation the incorrect tax results were intentionally and fraudulently caused by his preparer’s malfeasance although we sympathize with petitioner’s circumstances the fact that his preparer intentionally caused the wrong tax results does not mitigate his obligation to pay the correct amount of tax accordingly we hold that petitioner is liable for the income_tax deficiencies determined by respondent for his and tax years respondent determined that petitioner is liable for accuracy-related_penalties for both taxable years petitioner argues that he relied on his c p a to prepare his return and that such reliance was reasonable and constitutes reasonable_cause so as to excuse him from application of the penalties which are otherwise applicable there is no question here about whether the sec_6662 accuracy-related_penalties would be applicable but for the showing of reasonable_cause the deductions claimed on petitioner’s and income_tax returns were false and he is unable to substantiate them sec_6662 and b imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis see sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1 b income_tax regs generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer see 88_tc_654 although a taxpayer remains liable for a deficiency attributable to a return prepared by an accountant a taxpayer who supplies a qualified_tax return preparer with all relevant information and who reasonably and in good_faith relies on the preparer’s advice is not negligent and has not disregarded rules or regulations even if the advice is incorrect and results in a deficiency see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 although numerous cases address this question it is one that is essentially a factual determination that must be considered ad hoc in each case petitioner’s educational and work background did not provide him with any expertise in tax preparation or an understanding of tax law it was reasonable and appropriate that he seek assistance in the preparation of his federal_income_tax return it was also reasonable for him to hire a c p a who had formerly worked for the irs as his preparer under the circumstances it was reasonable for petitioner to rely on his c p a we accordingly hold that petitioner has shown reasonable_cause and is not liable for the accuracy-related_penalties for his and tax years to reflect the foregoing decision will be entered for respondent as to the deficiencies in income taxes and for petitioner as to the accuracy-related_penalties
